DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “300”, “400”, “500”, “600”, “700”, “800”, “900”, “1000”, and “1100”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,089,869 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 10, 11 and 13 of the instant application are fully encompassed by claims 1-6 of the patent by broadening the subject matter of the claims. Note: claims 1-7 of the instant application recite “track” instead of “guide track”, which is recited in claims 1-4 of the patent.  Therefore, claims 4-7 of the instant application avoid statutory double patenting.
Claim Objections
Claims 9, 11, 12, 14 and 15 are objected to because of the following informalities:  
- Claim 9, line 2, it appears “fix position” should read --fix a position--
- Claims 11, 12, 14 and 15, each instance of “track” should read --guide track-- to be consistent with line 2 of claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14, “the handle” in line 2 lacks proper antecedent basis.  Appropriate correction is required.
Claim 15 is rejected based on its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulloy (US Pat. No. 5,325,792).
In regards to claim 1, Mulloy teaches a system, comprising: a chassis (12); a track (32/34/56) connected to the chassis; a fixed end (24) fixedly connected to the chassis and the track (i.e.; each 24 can be fixed in place via lock bar 70); and an adjustable end (24) selectively slidably connected to track and guided by the chassis (i.e.; one of 24 can be adjusted relative to the other).
In regards to claim 2, Mulloy teaches a clamp (70/78) of the adjustable end selectively disengageable from the track.
In regards to claim 3, Mulloy teaches the chassis is rectangular and includes a first end (14) and a second end (16) connected by side rails (58 and 60); wherein the track is mediately connected to the first end and the second end; and wherein the clamp (70/78) selectively engages the track to retain the adjustable end in relative position to the fixed end.
In regards to claim 9, Mulloy teaches the adjustable end (24) is selectively movable along the track (32/34/56) to engage the track and fix position of the adjustable end relative to the fixed end (via 78).  
In regards to claim 10, Mulloy teaches a record holder system, comprising: a frame of two ends and two sides (14, 16); a fixed end (24) attached to one of the ends of the frame (i.e.; each 24 can be fixed in place via lock bar 70 at one of the ends); and a selectively adjustable end (24) slidably connected to the frame (i.e.; one of 24 can be adjusted relative to the other).
In regards to claim 11, Mulloy teaches a guide track (32/34/56) connected to the ends; a clamp (78) of the adjustable end slidably connected to the track, the clamp is biased to engage the track (via 92).
In regards to claim 12, Mulloy teaches a lever (70) connected to the clamp; wherein the lever is manually pressed to disengage the clamp from engagement with the track; wherein the adjustable end is moveable along the track when the lever is pressed.
In regards to claim 16, Mulloy teaches a method, comprising: forming a chassis (12) of two ends and two sides (14, 16); connecting a fixed end (24) to one of the ends of the chassis (i.e.; each 24 can be fixed in place via lock bar 70 at one of the end); connecting a track (32/34/56) to the chassis; and connecting an adjustable end to the track (i.e.; one of 24 can be adjusted relative to the other).
In regards to claim 17, Mulloy teaches providing a clamp (78) to the adjustable end biased to engage the track (via 92).
In regards to claim 18, Mulloy teaches connecting a handle (70) to the clamp, the handle when pressed overcomes the bias and disengages the clamp from the track.
In regards to claim 20, Mulloy teaches providing a spring (92) connected to the clamp for bias to engage the track.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy (US Pat. No. 5,325,792) in view of Sportsman (US Pat. No. 2,620,929).
In regards to claims 8, 13 and 19, Mulloy does not teach a shelf connected to the chassis and/or one of the sides of the frame.
Sportsman teaches a shelf (18/20) connected to a side of a chassis.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mulloy to include a shelf connected to the chassis and/or one of the side of the frame.  The motivation would have been for the purpose of storing miscellaneous items (e.g.; 24) as taught by Sportsman.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631